ORIGINAL                                                                                 08/31/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 19-0368


                                      DA 19-0368


STEVEN WAYNE KEEFE,
                                                                              FILED
           Plaintiff and Appellant,
                                                                                 AUG 3 1 2020
     v.                                                                       owen Greenwood
                                                                 O R D Edit<    of Supreme Court
                                                                              State of Montana

LEROY KIRKEGARD, Warden,
Montana State Prison,

           Defendant and Appellee.


      This rnatter is scheduled for oral argument on September 11, 2020, at 9:30 a.m.
Due to the State-Bar holding its annual meeting via Zoom Webinar pursuant to the
State-imposed restrictions caused by the COVID-19 pandemic,
      IT IS ORDERED that the oral argument will be conducted entirely by visual and
audio communication devices on Zoom. The courtroom will not be utilized.
      All counsel, as well as every member of the Court, will appear via Zoorn.
      The Clerk is directed to provide a copy hereof to all counsel of record.
                        5--+-
      DATED this 5 1     day of August, 2020.
                                                For the Court,




                                                              Chief Justice